Citation Nr: 1434928	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to ratings in excess of 20 percent for neuropathy in the lower extremities prior to August 3, 2012.  

3.  Entitlement to ratings in excess of 40 percent for neuropathy in the lower extremities since August 3, 2012.
 
4.  Entitlement to an effective date prior to February 14, 2008 for the assignment of a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970.  

This matter is on appeal from rating decisions in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and in July 2012 by the RO in Roanoke, Virginia.  Jurisdiction over the appeal is currently with the RO in Roanoke, Virginia.  

While the Veteran originally requested to testify at a hearing before the Board at the RO, he submitted a letter in March 2014 requesting that his request be rescinded and that the claim be forwarded to the Board for adjudication.  38 C.F.R. § 20.700 (2013).  

This appeal includes some documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Throughout the course of the appeal, the Veteran's low back disorder has been characterized by tightness and ankylosis, and has left him completely bedridden for at least 6 weeks in the past 12 months.    

2. For the period prior to August 25, 2010, the neurological symptoms in the Veteran's lower extremities has been characterized by pain in the toes and slight limitations in sensory, motor and reflex functioning; partial paralysis that is "mildly severe" has not been shown.  

3. For the period since August 25, 2010, the neurological symptoms in the Veteran's lower extremities was characterized by pain in the toes and substantial loss in in sensory, motor and reflex functioning; partial paralysis that is "severe" with marked muscular atrophy has not been shown.  

4. The Veteran filed a claim for TDIU on February 14, 2008.  

5. The evidence does not show that the Veteran was unemployable due to service-connected disabilities within the one-year prior to the date of the claim.


CONCLUSIONS OF LAW

1. The 60 percent rating assigned for the Veteran's lumbar spine disability is the highest schedular rating allowable.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5237, 5242, 5243 (2013).

2. The criteria for ratings in excess of 20 percent for neuropathy of the lower extremities for the period prior to August 25, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2013).

3. The criteria for 40 percent ratings, but no more, for neuropathy of the lower extremities for the period from August 25, 2010, to August 3, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2013).

4. The criteria for ratings in excess of 40 percent for neuropathy of the lower extremities for the period since August 3, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2013).

5. The criteria for an effective date earlier than February 14, 2008, for the grant of TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.159, 3.400, 4.16 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

In this case, the Veteran's lumbar spine disability is currently rated at 40 percent under 38 C.F.R. § 4.71a, DC 5243 (addressing intervertebral disc syndrome).  Ratings under this diagnostic code are based on the General Rating Formula for Diseases and Injuries and Injuries of the Spine established in 38 C.F.R. § 4.71a.  In order to warrant a rating in excess of 40 percent under this formula, the evidence must show:

* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5237); or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent under DC 5243).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

Based on the evidence of record, a 60 percent rating is warranted.  Specifically, at VA examinations in February 2008, August 2010 and August 2012, the Veteran stated that he was bedridden often.  In the August 2012 VA examination, the examiner specifically noted that the Veteran experienced incapacitating episodes for at least 6 weeks out of the past 12 months.  On this basis, the Board determines that a 60 percent rating is warranted under DC 5243.  Moreover, as this is the highest schedular rating available for a thoracolumbar spine disability, a rating in excess of 60 percent is not for application.  .  

Next, the Board has considered whether an increased evaluation is warranted for neuropathy in the lower extremities or a separate evaluation for any other associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2013). 

In this case, the Veteran currently receives separate 20 percent ratings for neuropathy in the lower extremities prior to August 3, 2012, and 40 percent ratings since that date.  All ratings have been assigned under 38 C.F.R. § 4.124a, DC 8520 (addressing paralysis, neuritis and neuralgia of the sciatic nerve), which the Board agrees is the most applicable diagnostic code.  In order to warrant a rating in excess of 20 percent prior to August 3, 2012, the evidence must show incomplete paralysis that is "moderately severe" in nature.  Id.

The Board first determines that a 40 percent rating is warranted for neuropathy in the lower extremities since the August 25, 2010, VA examination.  On that occasion, his reflexes and sensory perception were substantially absent at that time.  In the Board's view, such incomplete paralysis can be viewed as "moderately severe."  Therefore, a 40 percent rating for each lower extremity is warranted since August 25, 2010.  

However, a rating in excess of 20 percent is not warranted for either lower extremity prior to August 25, 2010.  Specifically, at his previous VA examination in February 2008, his motor functioning and sensory perception and reflexes were only slightly reduced (1/2 or 1+ at worst).  While this is certainly diminished, it does not rise to the level of "moderately severe," as contemplated by the diagnostic code.  

The Board has also considered whether a rating in excess of 40 percent is warranted or the neuropathy in the lower extremities since August 25, 2010.  However, an increased rating is not warranted.  Specifically, a rating in excess of 40 percent for neuropathy in either lower extremity is warranted when there is incomplete paralysis that is "severe" with marked muscular atrophy.  In the VA examinations in August 2010 and August 2012, for example, the Veteran's reflexes and strength testing was significantly diminished.  However, there was no evidence of muscle atrophy in the lower extremities during either VA examination or during any other outpatient evaluation.  

Finally, the Veteran has not indicated that he experiences neurological disorders other than to the lower extremities.  In fact, he has specifically denied bowel or bladder dysfunction on a number of occasions.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements regarding the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his spine disability or the neuropathy in the lower extremities.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated and are emitted to great probative weight.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Veteran is currently in receipt of a TDIU rating for the entire period on appeal.  As such, any extraschedular considerations have already been accounted for via this TDIU rating.  

Based on evidence of record, the Board determines that a 60 percent rating is warranted for the Veteran's lumbar spine disability, which is the highest rating available.  Additionally, ratings in excess of 20 percent prior to August 25, 2010 and in excess of 40 percent since that date are not warranted for neurological disabilities in the lower extremities.  The appeal is granted to this extent.  

Effective Date

In a July 2012 rating decision, the Veteran was granted entitlement to TDIU, effective February 14, 2008.  He has disagreed with the assigned effective date, asserting that it should be January 24, 2003, the effective date of his service-connected lumbar spine, although he also points out that he has been unemployable before then.  The evidence of record also indicates that he has received disability benefits from the Social Security Administration since 1992.  

The relevant regulations provide that the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013)

A claim for TDIU is fundamentally claim for an increased rating.  In the context of these claims, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase, based on a review of the entire evidence of record.  38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).

In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.

TDIU is warranted when the evidence establishes that a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.16(a) (2013).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

In this case, the Board determines that an effective date prior to February 14, 2008 is not warranted.  As an initial matter, although the Veteran may have been unemployed for years, he has never made a statement asserting he was unemployable due solely to his service-connected disabilities prior to February 14, 2008.  Moreover, when he was service-connected for a lumbar spine disability in a January 2008 rating decision, he never disagreed with the assigned rating.  

In this regard, it should be noted that the Court of Appeals for Veterans Claims has stated that a claim for an increased rating necessarily includes consideration for a TDIU rating, if raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, since issue addressed in the January 2008 rating decision addressed only entitlement to service connection, Rice would not have been applicable.  Therefore, the Board determines at the outset that the formal date of claim for TDIU was February 14, 2008.  

Next, the evidence also does not indicate that the Veteran was unemployable due to his service-connected disabilities in the year prior to February 14, 2008.  First, since he was service-connected only for a lumbar spine disorder for the year prior to this date, he failed to meet the schedular requirements set forth in 38 C.F.R. § 4.16(a) (2013).  

Specifically, at a February 2008 VA examination, the examiner noted that the Veteran was unemployed, and had been retired for many years due to his disabilities.  However, the examiner noted that his unemployability was due to both service-connected and nonservice-connected disabilities.  Despite the Veteran's assertions, the evidence does not indicate that he was unemployable solely to his service-connected disabilities prior to February 14, 2008.  Moreover, in assessing the effects on daily living, the VA examiner found that the effect of the Veteran's lumbar spine disability was almost uniformly "mild," or "moderate", providing highly probative evidence against this claim at that time.   

The Board acknowledges the Veterans statements asserting that he was effectively totally disabled since at least January 24, 2003, the effective date of service-connection for his lumbar spine disability, as well as his argument that fairness dictates that his total disability rating claim should extend back to that point.  However, the law, by which the Board is bound, provides that a claim for TDIU will be the earliest date as of which it is factually ascertainable that the Veteran was unemployable due to his service-connected disabilities within one year from the date the increased-rating claim is received.  For these reasons, while the Board understands the Veteran's concerns, the Board finds that the assignment of TDIU can be no earlier than February 14, 2008, the date of his TDIU claim. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that the notice provisions of the VCAA have been fulfilled in many statements to the Veteran, and that no further notice is necessary.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  


ORDER

A 60 percent rating, but no more, for a lumbar spine disability is granted, subject to the law and regulations governing the payment of monetary benefits.  

Ratings in excess of 20 percent for neuropathy of the lower extremities for the period prior to August 25, 2010, are denied. 

40 percent ratings for neuropathy of the lower extremities for the period from August 25, 2010, to August 3, 2012, are granted, subject to the law and regulations governing the payment of monetary benefits.

Ratings in excess of 40 for neuropathy of the lower extremities for the period since August 3, 2012, are denied.  

An effective date earlier than February 14, 2008, for the grant of TDIU is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


